Citation Nr: 0937807	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) and Board remand.  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

The Veteran contends that his current bilateral hearing loss 
is related to service.  Specifically, he contends that his 
bilateral hearing loss is the result of exposure to loud 
noise during combat while in service.  In addition, the 
Veteran has provided evidence indicating that he was 
prescribed Chloroquine during service, and that Chloroquine 
has been linked to hearing loss.

The Veteran's service treatment records reveal that he was 
administered "[a]nti-malaria [p]rophylaxis" consisting of 
26.3 milligrams of Primaquine Phosphate and 0.5 grams of 
Chloroquine Phosphate in February 1965.  Thus, there is 
evidence that the Veteran was exposed to Chloroquine during 
active duty service.  In addition, there are current 
diagnoses of bilateral hearing loss of record.  Moreover, the 
medical evidence of record reflects that the Veteran's 
bilateral hearing loss may be related to Chloroquine use.  
Specifically, in August 2008, Dr. K.A. reported that side 
effects of Chloroquine included "blurred vision, trouble 
seeing at night, focusing clearly, and difficulty hearing" 
and that "there is a possibility the Chloroquine could have 
caused the symptoms that [the Veteran] has complained about 
to his doctors."

The Veteran underwent VA audiological examinations in 
December 2004, December 2008, and April 2009.  Although the 
VA examiners provided opinions as to whether the Veteran's 
bilateral hearing loss was related to noise exposure during 
service, none of the VA examiners provided an opinion as to 
whether the Veteran's bilateral hearing loss was related to 
Chloroquine use during active duty service.  

In McLendon v. Nicholson, the United States Court of Appeals 
for Veterans Claims (Court) determined that the types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Court concluded in McLendon that the 
threshold for finding a link between current disability and 
service is "low."  Id. at 83.

Because the evidence of record reveals that the Veteran was 
prescribed and administered Chloroquine during service and 
has a current diagnosis of bilateral hearing loss for VA 
purposes, and because the Veteran has provided medical 
evidence that hearing loss is a side effect of Chloroquine 
and indicating that there is a possibility that "Chloroquine 
could have caused the symptoms that [the Veteran] has 
complained about to his doctors," the threshold defined in 
McLendon is reached in this case.  Additionally, although VA 
audiological examinations were provided in this case, none of 
the examination reports reflect that the examiners considered 
whether the Veteran's bilateral hearing loss was due to 
Chloroquine use during service.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (holding that once VA undertakes 
the effort to provide an examination for a service connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that when the medical 
evidence of record is insufficient, in the opinion of the 
Board, the Board must supplement the record by seeking an 
advisory opinion or ordering a medical examination).  The 
Court has also held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination. . . ."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, a new 
VA examination must be conducted to determine whether the 
Veteran's current bilateral hearing loss is related to 
service, to include the inservice prescribed use of 
Choloroquine.

Accordingly, the case is remanded for the following action:

1.  The RO must afford the Veteran a VA 
audiological examination to determine the 
current existence and etiology of any 
bilateral hearing loss found.  The claims 
folder and a copy of this Remand must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
including the August 2008 private medical 
opinion from Dr. K.A., the examiner must 
state whether any diagnosed bilateral 
hearing loss is related to the Veteran's 
active duty service, to include the 
prescribed use of Chloroquine in February 
1965.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then readjudicate the 
Veteran's claim for service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




